DETAILED ACTION
This action is responsive to the Application filed 11/22/2019.
Accordingly, claims 1-10 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 1-3, 5-7, 10 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Carroll et al, USPubN: 2010/0071572 (herein Carroll – incorporating Durbin, 2003/0172817- by reference; see 6,738,732 in para 0004) in view of Flood et al, USPubN: 2010/0116881 (herein Flood) and Buck et al, USPN: 5,719,771 (herein Buck) and Ogawa Mitsuaki, JP_2004213151, “System for Managing Proper Processing of Construction Surplus Soil, Sludge, Industrial Waste and Contaminated Soil” (translation), 07-09-2004, 16 pgs (herein Ogawa)
	As per claim 9, Carroll discloses a waste compression container collection control method comprising:
compressing and accommodating, by a waste compression container (waste compactor container – para 0021; compactor and container – para 0027), waste discarded by users and input to the waste compression container;
generating, by the waste compression container, detection information (see below) using at least one previously-provided sensor (sensor … indication of the fullness level – para 0006; sensor 28 – para 0022), and transmitting the detection information (sensor 28, monitoring unit 26, waste site monitoring device - para 0020-0021; site 14 – para 0022; beacon signal, container tag ID – para 0022, 0024) to a collection control server ( site 14, central station 44 – para 0025-0026; central station 44 – para 0025) in real time (within time limit of … immediately preceding … notification message - para 0044-0045; tracked information … real time overview of the components of waste management system – para 0069);
positioning (see Note1), by a collection vehicle mounted terminal (compactor monitor 26 – Fig. 1; compactor monitor 26 – para 0023), a collection vehicle (truck 58 – Fig. 1;  – Note1: service message requesting – message 54 requesting, para 0043 - need for a truck – garbage hauling trucks – para 0069 -  to haul or pick up waste of a identified compactor – see container ID – para 0040 -  coupled with GPS information and truck tag locating a service truck – Fig. 8, para 0072 - reads on  a collection vehicle of a fleet service by way of communicating a service message or acccommodation information) and receiving load information (level of fullness -  para 0020; fill level – para 0023; para 0041) and accommodation information (message 54… sent … to a predetermined waste hauler service – para 0040; message 54 – para 0047; message 54 – para 0038-0042);
transmitting (claims 17-18, pg. 13; para 0008), by the collection vehicle mounted communication device, the load information (see above) and the accommodation information input (see Note1) thereto to the collection control server (see above) in real time;
receiving, by the collection control server, at least one piece of the detection information (first signal … threshold pressure, second signal … pressure level indictive of full container – para 0020, signal S1 – para 0022-0023; beacon signal, container tag ID – para 0022, 0024) from the waste compression container in real time and receiving the load information (see above) and the accommodation information (see above) from the waste compression container in real time; and
	transmitting, by the collection control server (see above), a collection instruction message (para 0047; sending out … service request – para 0071; Fig. 8) to the collection vehicle (para 0072) in real time.
	A) Carroll does not explicitly disclose collection vehicle-mounted terminal as a collection terminal configured for transmitting load information and the accommodation information input  thereto to the collection control server.
	Flood discloses system for administering and monitoring waste bins hauling and large commercial/residential compactors locations (para 0006, 0008) , where the hauling/removal vehicle is equipped with on-board subsystem having on-board computer (Fig. 11-12) and attached on-board communication link in communication with the receptacle transmitter means (Fig. 10), the on-board communication link for sending signal to an external site, which checks if the waste receptacle should be emptied, and accordingly, signals back to the on-board communication sytstem with activation (or override) signals triggering the receptacle to empty contents therein (para 0070); hence vehicle mounted communication terminal having on-board computer integrated with on-board communicator means for transmitting state of a receptacle and receiving control signals from an external site for emptying the receptacle is recognized.
	The incorporating of a similar communication unit with a vehicle responsible for hauling waste is also shown in Buck; that is, a transporting vehicle is equipped with mobile communicator module/unit housed with its CPU and transceiver units (col. 13 li. 8-23), so that the mounted mobile communicator is configured  (col. 7 li. 8-50) to receive condition of particular geographic location and transmit the transduced condition over satellite to a central controller (or fleet management center – col. 13 li. 66 to col. 14, li. 20), where the latter makes determination (Fig. 21) so as to notify/assign an appropriate party (col. 25 li. 20-41; col. 26 li. 3-7) to handle the condition, the designated party being operator of a vehicle/truck (Fig. 22), such as one associated with pickup of waste (col. 1, li. 55-64); hence on-vehicle mobile communicator housed with CPU similar to a terminal to transmit condition to a remote controller that makes determination as to which party (truck operator of a fleet) to handle the condition (waste) is recognized. 
	Ogawa discloses on-board terminal installed with GPS on a transport vehicle (Fig. 3; para 0012) of waste/material removal service provided by a Fleet  Management System network (para 0013), where information exchange between the on-board terminal and the network center (para 0016) provides satellite positioning, movement information of the vehicle and loading operation status (para 0018-0020) to a host computer of the FMS center, whereby confirmed information based thereon can be directed to a specified transport vehicle for removal to be executed (para 0036-0041) at the identified location while being concurrently tracked by the network center.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement on-vehicle communicator unit in Carroll so that this would implement functionaliy of a CPU-based terminal - as set forth in Flood, as the on-vehicle communication module housing per Buck and the on-board GPS-equipped terminal of Ogawa – in the sense that the vehicle-mounted terminal operates as as a collection terminal configured for transmitting load information and the accommodation information input – as per Flood, Buck and Ogawa - thereto to the central control server or network management center; because
	terminal device in terms of portable means equipped with CPU processing and user interfacing capability is an highly popular, modern, compact form of user-friendly amenity for providing users with controls and management effects an applications over a network and on-board communication unit – e.g. per Carroll’s vehicle-mounted unit - implemented as vehicle-mounted terminal not only integrates intelligence of a CPU, support of a GPS – as set forth above – and immediate possibility of information transfer and exchange with a network while affording user-reachable controls as set forth above; but also facilites information pertinent to a waste container (sensed condition therein) or a collection site to be immediately collected, analyzed, and transduced into proper format and presented with specific metric (e.g. a satellite location) destined for analysis at a remote handling center as set forth above, as that would enable proper responsive measure to be timely issued in accordance with (i) criticality of a problem (waste removal) or a service (material disposing truck) to be dispatched, (ii) real-time effect caused by the problem or lack of the service, and (ii) precise location in need of the collection service to be rendered.
	B) Nor does Carroll explicitly disclose 
(i) determining, by the collection control server, whether or not to collect the waste compression container using the detection information received in real time;
automatically selecting and assigning, by the collection control server, a collection vehicle for the waste compression container to be collected, using the load information and the accommodation information of the collection vehicles; and
	(ii) transmitting, by the collection control server, a collection instruction message to the collection vehicle mounted terminal in real time.
	As per (ii)
	Communication from a central network station (collection control center/server) with a vehicle on basis of exchanged load information and acccommodation information so that a waste removal dispatch can be fed back to the communication unit is shown in Flood, where the external site an external site, uopn checking if the waste receptacle should be emptied, signals back to the on-board communication sytstem (para 0070) with return/override activation signals triggering the receptacle to empty its contents.
	As for (i),
	Carroll discloses communication of a fullness state to a remote management site (par 0082-9\0083), so that the remote/central monitoring system (see Durbin: central computer – para 0037) is able to verify whether waste has been picked up or container been emptied (see Durbin: para 0046); hence central inquiry on the state of a pick-up or whether the container has been empty or not is recognized.
	Determination made at a central server or collection managing center on whether or not to collect the waste compression container using the detection information, load information or positioning information is shown in Buck determination ‘sso as to notify/assign an appropriate party (col. 25 li. 20-41; col. 26 li. 3-7) to handle the recognized condition, in Flood’s truck assignment determination (col. 25 li. 20-41; col. 26 li. 3-7), and/or in Ogawa network center’s effect of confirming (para 0018-0020) state of a loading to designate a specified transport vehicle.
Therefore, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement vehicle-installed collection terminal from above (see rationale A from above) in Carroll’s waste disposing infrastructure so that the automatically selecting and assigning, by the collection control server, of a collection vehicle for the waste compression container on basis of received load information and the accommodation information of the collection vehicle – as in Carroll -  at the central control server includes determining, by the collection control server, whether or not to collect the waste compression container using the detection information received in real time – as set forth per Buck, Flood, and Ogawa from above; where communication between the control server and the on-vehicle collecting terminal includes transmitting, by the collection control server, a collection instruction message to the collection vehicle mounted terminal in real time -as set forth in Flood; because
feed back communication from a control server to a on-vehicle communication terminal would act as a acknowledge message indicative that a signalled issue regarding state of a waste state or site has been recorded and handled, and determination made at the remote server/station upon receipt of loading information and accommodation information enable confirmation (by a central station) on the actual condition of the reported receptacle and ongoing load operation thereof to permit follow-up action by a central station to be carried out on basis of the very location, GPS coordinate or geographical site as part of the accommodation request for which a transport or removal service has to be selectively identified by the central server and accordingly assigned, the selective identification enhanced with effect of adapting availability of resources (hauler vehicle and proximity thereof respective to a waste site) with exact location of a reported site, permitting timely dispatch of corrective service in real-tme to handle the issue confirmed from the on-vehicle terminal report; e.g. information on state regarding material or waste contaiuer loading, filling or compacting.
As per claim 1, Carroll discloses a waste compression container (see waste compactor in claim 9) collection control system comprising:
a waste compression container compressing (refer to claim 9) and accommodating waste input thereto, discarded by users, and transmitting detection information (sensor 28, monitoring unit 26, waste site monitoring device - para 0020-0021; site 14 – para 0022; beacon signal, container tag ID – para 0022, 0024) to a collection control server ( site 14, central station 44 – para 0025-0026; central station 44 – para 0025), obtained by at least one sensor (refer to claim 9) , in real time;
a collection vehicle driver terminal (refer to rationale A in claim 9) of a collection vehicle driver (see hauler – para0026, 0027; and truck 58 – Fig. 1) of a collection vehicle collecting the waste compression container (refer to claim 9) in which waste is accommodated; and
a collection control server (refer to claim 9) receiving at least one piece of detection information (refer to claim 9) from the waste compression container, 
determining whether or not to collect the waste compression container using the received detection information (refer to rationale B in claim 9), automatically assigning a collection vehicle to collect the waste compression container to be collected, and transmitting (refer to rationale B in claim 9) a collection instruction message (refer to claim 9) to the corresponding collection vehicle driver terminal in real time.
As per claim 2, Carroll discloses waste compression container collection control system according to claim 1, wherein the collection vehicle driver terminal is configured to receive load information (refer to claim 9) regarding whether or not the waste compression container is loaded on the collection vehicle and accommodation information (refer to claim 9) regarding whether or not the loaded waste compression container is empty from the vehicle driver, and to transmit the load information and the accommodation information input (refer to claim 9) thereto to the collection control server.
As per claim 3, Carroll discloses waste compression container collection control system according to claim 2, wherein the collection control server is configured to select and match a collection vehicle (refer to rationale B in claim 9), on which the waste compression container is not loaded, to the waste compression container, currently requested (see service message request in claim 9) to be collected, in real time.
As per claim 5, Carroll discloses waste compression container collection control system according to claim 1, further comprising:
a collection vehicle (refer to claim 9) mounted terminal mounted on a collection vehicle collecting the waste compression container in which waste is accommodated,
wherein the collection control server receiving at least one piece of detection information (refer to claim 9)  from the waste compression container (refer to claim 9) in real time, determining whether or not to collect (refer to rationale B in claim 9) the waste compression container using the detection information received in real time, automatically selecting a collection vehicle for the waste compression container to be collected, and transmitting (refer to rationale B in claim 9) a collection instruction message to the corresponding collection vehicle mounted terminal in real time.
( all of which being addressed in claim 9)
As per claim 6, Carroll discloses waste compression container collection control system according to claim 5, wherein the collection vehicle mounted terminal receives load information (refer to claim 9) and accommodation information (refer to claim 9) from the collection vehicle driver and transmits the load information and the accommodation information to the collection control server (refer to claim 9) in real time, and
the collection control server is configured to inquire the collection vehicle mounted terminal of whether or not (refer to rationale B in claim 9) the waste compression container is loaded, 
and if loaded, whether the waste compression container contains waste or is empty (e.g. level of fullness -  para 0020; fill level – para 0023; para 0041; see Durbin: para 0046) using the load information (refer to claim 9) and the accommodation information (refer to claim 9) received from the collection vehicle mounted terminal (refer to rationale A in claim 9) in real time, and according to an inquiry result, to select and match a collection vehicle (refer to select/assign a vehicle in rationale B, claim 9) to the waste compression container in real time.
As per claim 7, Carroll discloses a waste compression container collection control method comprising:
compressing and accommodating, by a waste compression container (refer to claim 9), waste discarded by users and input to the waste compression container;
generating, by the waste compression container, detection information (refer to claim 9) using at least one previously-provided sensor(refer to claim 9), and transmitting (refer to claim 9) the detection information to a collection control server (refer to claim 9) in real time;
receiving, by the collection control server, a least one piece of detection information (refer to claim 9) from the waste compression container;
determining, by the collection control server, whether or not to collect (refer to rationale B in claim 9) the waste compression container using the detection information received in real time; 
automatically selecting and assigning (refer to rationale B in claim 9), by the collection control server, a collection vehicle (refer to claim 9; Carroll: para 0072) for the waste compression container to be collected; and
transmitting, by the collection control server, a collection instruction message to a corresponding collection vehicle driver terminal (refer to rationale A in claim 9) of the automatically selected and assigned (see above) collection vehicle in real time.
As per claim 10, Carroll discloses waste compression container collection control method according to claim 9, wherein the automatically selecting and assigning the collection vehicle for the waste compression container to be collected comprises:
inquiring the collection vehicle mounted terminal of whether or not the waste compression container is loaded, and if loaded, whether the waste compression container contains waste or is empty, using the load information and the accommodation information received from the collection vehicle mounted terminal in real time; and according to an inquiry result, selecting and matching a collection vehicle to the waste compression container in real time.
( all of which being addressed in claim 6)
Claims 4, 8 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Carroll et al, USPubN: 2010/0071572 (herein Carroll – incorporating Durbin, 2003/0172817- by reference; see 6,738,732 in para 0004) in view of Flood et al, USPubN: 2010/0116881 (herein Flood) and Buck et al, USPN: 5,719,771 (herein Buck) and Ogawa Mitsuaki, JP_2004213151, “System for Managing Proper Processing of Construction Surplus Soil, Sludge, Industrial Waste and Contaminated Soil” (translation), 07-09-2004, 16 pgs (herein Ogawa), further in view of Bachelder et al, USPubN: 2005/0104745 (herein Bachelder) and Sharma et al, USPubN: 2013/0090963 (herein Sharma)  
	As per claim 4, Carroll does not explicitly disclose waste compression container collection control system according to claim 1, wherein 
the collection control server is configured to set orders of priority regarding whether or not to collect the waste compression container in real time, using the detection information received from the waste compression container in real time.
Use of a control center to select the proper service party/tier and waste handling vehicle therefrom via notification message request in Carroll entails analysis of received information and selection of the most suitable party (haulers service) to handle a waste container condition, including proximity of waste handling vehicle to the container/compactor being reported (para 0060) and waiting time by which dispatch of a service message can be issued (para 0065)
Similar to invoking service vehicle from a fleet system (FMS) as in Ogawa (see rationale in claim 9), use of determining factors bearing effect of distance/location affecting time of arrival of a responding vehicle (emergency vehicles ) is shown in Bachelder central dispatch system associated with fleet vehicles (para 0055) where premption rules (para 0062) or routing criteria used for expediting a responder dispatch utilizes GPS information (satellites 430 – Fig. 14) coupled with the vehicle estimate ETA (para 0022-0023) as contributing factors for a management to preempt a route/setting (Fig. 11-12); hence prioritizing a vehicle by a dispatch center on basis of GPS location and time of arrival entails priority based on how fast the vehicle is positioned to handle a issue or responding to an emergency.
Use of importance and complexity of a task as criteria to coordinate priority-based dispatch is shown in Sharma; that is, fleet management and call center using geographic data, workflow information that includes priority and sequencing information to facilitate request (para 0018) and generating assignments to service provider, the dispatch taking into consideration of the workforce availability and capabilities at hand (para 0021), the service request requiring a truck as part of the provisioning resources (para 0024), the job priority, time scheduling and sequencing order as information input to the optimization model or dispatch record (para 0036) for dispatching of workforce (para 0031; service order priority – para 0034; workflow priority – para 0035); hence fleet management using workflow, job priority as input into a optimazation dispatch model and analysis (para 0054) to provide efficient and expedite dispatch of a service tool, or scheduling of vehicles (para 0016) is recognized. 
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement selection of a party and service resources per Carroll’s waste state monitoring so that the control server is configured to set orders of priority regarding whether or not to collect the waste compression container in real time, using the detection information received from the waste compression container in real time, the priority setting as per the route prempting approach by Bachelder and the job/workflow priority per Sharma model of fleet management dispatch; because 
Use of criteria that promulgates or ascertains provision of an time-efficient or expedited response to a service request (such as handling waste condition per Carroll) at a management server/platform (e.g. truck dispath central site as n Carroll) can optimize allocating resources by service provider network (e.g. use of satellite inforamation and proximity criteria of a nearest responding vehicle to the target) while accommodating the users for which the service is being requested with real-time and prompt dispatch of the service (e.g. waste hauling task) that is being attuned with availability of resources at hand and expressed as a request morphed in concordance with the urgent state of a condition being targeted for a dispatch as set forth above;  or the prioritized level imparted to the task that seeks a provider dispatch
As per claim 8, Carroll discloses waste compression container collection control method according to claim 7, wherein the automatically selecting and assigning the collection vehicle for the waste compression container to be collected comprises setting orders of priority regarding whether or not to collect the waste compression container in real time, using the detection information received from the waste compression container in real time. 
( all of which being addressed in claim 4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
July 13, 2022